DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 3/16/2021 has been entered. Claims 1-19 remain pending the application.

Response to Arguments
Applicant's arguments filed on 3/16/2021 have been fully considered but they are not persuasive.
Applicant argues on pages 12-20 that Yang does not disclose intraoperatively obtaining images. The Examiner respectfully disagrees. Although Yang does use pre-operative images, intraoperative images are still obtained and used to provide updated locations of the structures in order to account for shifts in their positions (Yang, Para 140; “System 100 may acquire surface topology information pre-operatively as well as intraoperatively. […] factors that can cause a shift in the vertebrae during the surgical procedure include movement of the subject or change in position of the spine relative to the position determined from the preoperative CT scan data. […] the registration and transformation methods disclosed herein support updating intraoperative image data and, optionally, a surgical plan, to compensate for the induced displacement, as shown in FIG. 6(b).”) (Yang, Para 87; “The image-based surgical guidance system 100 can be implemented using, for example, a backscattered radiation surface topology imaging device, at least one registration algorithm, and a software module to provide intraoperative high-speed feedback information to the clinician for planning and executing the surgical procedure.”) (Yang, Para 75). There is no requirement in the claims that pre-operative images not be used, only that intraoperative image be used. In Yang, intraoperative image data is used in combination with pre-operative data to provide real-time data for surgical navigation to an anatomical feature.  Accordingly, this argument is not persuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 8, 14-17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 6 of U.S. Patent No. 10792034 in view of Yang et al. (US20170042622, hereafter Yang).
Regarding claim 1, claim 1 of the instant application and claim 3 of US10792034 claim the same subject matter except that claim 1 of the instant 
In an analogous surgical tracking field of endeavor Yang discloses overlaying an image of a surgical device on the display screen (Yang, Para 156; “the placement of the surgical tool and/or the surgical interventional device within the surgical field of view can be located and identified as non-clutter items and compensated for. If items of clutter exist in the surgical field of view, the system 100 can, for example, inform the user, for example through display 4”) with a 3D representation of a surface (Yang, Para 75; “Surgical guidance controller 3 records and processes backscattered radiation from the surface topology of the rigid surgical structure of interest and, utilizing the preoperative image inputs above, operates, for example, to provide real-space spatial relationships of the surgical target to the preoperative 3D image dataset and an optional surgical plan that reflects current intraoperative geometry.”), and
wherein the image is obtained intraoperatively (Yang, Para 87; “The image-based surgical guidance system 100 can be implemented using, for example, a backscattered radiation surface topology imaging device, at least one registration algorithm, and a software module to provide intraoperative high-speed feedback information to the clinician for planning and executing the surgical procedure.”) (Yang, Para 140; “System 100 may acquire surface topology information pre-operatively as well as intraoperatively. […] factors that can cause a shift in the vertebrae during the surgical procedure include movement of the subject or change in position of the spine relative to the position determined from the preoperative CT scan data. […] the registration and transformation methods disclosed herein support updating intraoperative image data and, optionally, a surgical plan, to compensate for the induced displacement, as shown in FIG. 6(b).”) (Yang, Para 75).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in US10792034 to include overlaying the image of the surgical device onto the 3D representation of the surface and wherein the image is obtained intraoperatively in order to assist a user with placement of a surgical device during medical procedures as taught by Yang (Yang, Para 104).
Regarding claim 2, claim 2 of the instant application and claim 3 of US10792034 claim the same subject matter except for the differences within claim 1 as discussed above.
Regarding claim 3, claim 3 of the instant application and claim 3 of US10792034 claim the same subject matter except for the differences within claim 1 as discussed above.
Regarding claim 4, claim 4 of the instant application and claim 3 of US10792034 claim the same subject matter except for the differences within claim 1 as discussed above and that claim 4 of the instant application further requires wherein the display screen comprises a digital proximity spectrum, and wherein the control circuit is further configured to display the distance from the surgical device to the structure on the digital proximity spectrum.
(Yang, Para 72; “The registered data are then provided on the display 4 in an output format including image data and additional text-based data such as […] distance measurements that indicate the proximity of a surgical tool to a target”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in US10792034 wherein a display screen comprises a digital proximity spectrum, and wherein a control circuit is further configured to display a distance from a surgical device to a structure on the digital proximity spectrum in order to assist a user with placement of a surgical device during medical procedures as taught by Yang (Yang, Para 72).
Regarding claim 6, claim 6 of the instant application and claim 3 of US10792034 claim the same subject matter except for the differences within claim 1 as discussed above and that claim 6 of the instant application further requires wherein the digital proximity spectrum comprises a range of numerical values.
Yan further discloses wherein a digital proximity spectrum comprises a range of numerical values (Yang, Para 72; “The registered data are then provided on the display 4 in an output format including […] text-based data such as […] distance measurements that indicate the proximity of a surgical tool to a target”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in US10792034 wherein the digital proximity spectrum comprises a range of numerical values in order to assist a (Yang, Para 72).
Regarding claim 8, claim 8 of the instant application and claim 3 of US10792034 claim the same subject matter except for the differences within claim 1 as discussed above.
Regarding claim 14, claim 14 of the instant application and claim 6 of US10792034 claim the same subject matter except for the differences within claim 1 as discussed above.
Regarding claim 15, claim 15 of the instant application and claim 3 of US10792034 claim the same subject matter except that claim 15 of the instant application further requires overlaying the image of the surgical device onto the 3D representation of the surface and wherein the image is obtained intraoperatively.
In an analogous surgical tracking field of endeavor Yang discloses overlaying an image of a surgical device on the display screen (Yang, Para 156; “the placement of the surgical tool and/or the surgical interventional device within the surgical field of view can be located and identified as non-clutter items and compensated for. If items of clutter exist in the surgical field of view, the system 100 can, for example, inform the user, for example through display 4”) with a 3D representation of a surface (Yang, Para 75; “Surgical guidance controller 3 records and processes backscattered radiation from the surface topology of the rigid surgical structure of interest and, utilizing the preoperative image inputs above, operates, for example, to provide real-space spatial relationships of the surgical target to the preoperative 3D image dataset and an optional surgical plan that reflects current intraoperative geometry.”), and
wherein the image is obtained intraoperatively (Yang, Para 87; “The image-based surgical guidance system 100 can be implemented using, for example, a backscattered radiation surface topology imaging device, at least one registration algorithm, and a software module to provide intraoperative high-speed feedback information to the clinician for planning and executing the surgical procedure.”) (Yang, Para 140; “System 100 may acquire surface topology information pre-operatively as well as intraoperatively. […] factors that can cause a shift in the vertebrae during the surgical procedure include movement of the subject or change in position of the spine relative to the position determined from the preoperative CT scan data. […] the registration and transformation methods disclosed herein support updating intraoperative image data and, optionally, a surgical plan, to compensate for the induced displacement, as shown in FIG. 6(b).”) (Yang, Para 75).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in US10792034 to include overlaying the image of the surgical device onto the 3D representation of the surface and wherein the image is obtained intraoperatively in order to assist a user with placement of a surgical device during medical procedures as taught by Yang (Yang, Para 104).
Regarding claim 16, claim 16 of the instant application and claim 3 of US10792034 claim the same subject matter except for the differences within claim 15 as discussed above.
Regarding claim 17, claim 17 of the instant application and claim 3 of US10792034 claim the same subject matter except that claim 17 of the instant application further requires overlaying the image of the surgical device onto the 3D representation of the surface and wherein the image is obtained intraoperatively.
In an analogous surgical tracking field of endeavor Yang discloses overlaying an image of a surgical device on the display screen (Yang, Para 156; “the placement of the surgical tool and/or the surgical interventional device within the surgical field of view can be located and identified as non-clutter items and compensated for. If items of clutter exist in the surgical field of view, the system 100 can, for example, inform the user, for example through display 4”) with a 3D representation of a surface (Yang, Para 75; “Surgical guidance controller 3 records and processes backscattered radiation from the surface topology of the rigid surgical structure of interest and, utilizing the preoperative image inputs above, operates, for example, to provide real-space spatial relationships of the surgical target to the preoperative 3D image dataset and an optional surgical plan that reflects current intraoperative geometry.”), and
wherein the image is obtained intraoperatively (Yang, Para 87; “The image-based surgical guidance system 100 can be implemented using, for example, a backscattered radiation surface topology imaging device, at least one registration algorithm, and a software module to provide intraoperative high-speed feedback information to the clinician for planning and executing the surgical procedure.”) (Yang, Para 140; “System 100 may acquire surface topology information pre-operatively as well as intraoperatively. […] factors that can cause a shift in the vertebrae during the surgical procedure include movement of the subject or change in position of the spine relative to the position determined from the preoperative CT scan data. […] the registration and transformation methods disclosed herein support updating intraoperative image data and, optionally, a surgical plan, to compensate for the induced displacement, as shown in FIG. 6(b).”) (Yang, Para 75).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in US10792034 to include overlaying the image of the surgical device onto the 3D representation of the surface and wherein the image is obtained intraoperatively in order to assist a user with placement of a surgical device during medical procedures as taught by Yang (Yang, Para 104).
Regarding claim 19, claim 19 of the instant application and claim 3 of US10792034 claim the same subject matter except that claim 19 of the instant application further requires wherein the image sensor is configured to intraoperatively discover the structure embedded below the surface.
In an analogous surgical tracking field of endeavor Yang discloses wherein an image sensor is configured to intraoperatively discover the structure embedded below the surface (Yang, Para 140; “System 100 may acquire surface topology information pre-operatively as well as intraoperatively. […] factors that can cause a shift in the vertebrae during the surgical procedure include movement of the subject or change in position of the spine relative to the position determined from the preoperative CT scan data. […] The registration and transformation methods disclosed herein support updating intraoperative image data and, optionally, a surgical plan, to compensate for the induced displacement”).
Yang is interpreted as intraoperatively discovering the structure embedded below the surface because the process described in Yang is similar to the “discovery” process disclosed in the instant application (Specification, Para 91-96; “Moreover, certain structures can move preoperatively (e.g. before a surgical procedure but after a preoperative scan) and/or intraoperatively. In such instances, the clinician can be unable to accurately determine the location of a critical structure intraoperatively. […] the surgical visualization system 100 can be used intraoperatively to provide real-time, or near real-time, information to the clinician regarding proximity data, dimensions, and/or distances during a surgical procedure”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in US10792034 wherein the image sensor is configured to intraoperatively discover the structure embedded below the surface in order to assist a user with placement of a surgical device during medical procedures by accounting for shifts in positions as taught by Yang (Yang, Para 104 and 140).

Claims 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10792034 in view of Yang et al. .
Regarding claim 5, claim 5 of the instant application and claim 3 of US10792034 claim the same subject matter except for the differences within claim 4 as discussed above and that claim 5 of the instant application further requires wherein the digital proximity spectrum comprises a plurality of colors.
In an analogous surgical planning and visualization field of endeavor Scholl discloses wherein a digital proximity spectrum comprises a plurality of colors (Scholl, Para 133; “According to some other implementations, the tracking volume box 250 may be color-coded to depict the relative distance to the target volume. By way of example, the tracking volume box 250 may be depicted in red if the distance to the target volume is outside of a certain distance in one or more axes (e.g., outside.+-.8 cm in all 3 axes.) and green if within or equal to .+-.8 cm in all 3 axes.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in US10792034 wherein the digital proximity spectrum comprises a plurality of colors in order to give an easily recognizable indication of distance as taught by Scholl (Scholl, Para 171).
The use of the techniques of using colors to indicate distance taught by Scholl in the invention of surgical imaging device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of indicating distance on the image; and similar modifications have previously .

Claims 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10792034 in view of Yang et al. (US20170042622, hereafter Yang) and Cutu et al. (US20180204329, hereafter Cutu).
Regarding claim 7, claim 7 of the instant application and claim 3 of US10792034 claim the same subject matter except for the differences within claim 4 as discussed above and that claim 7 of the instant application further requires wherein the digital proximity spectrum comprises a plurality of colors.
In an analogous image with distance indicators field of endeavor Cutu discloses wherein a digital proximity spectrum comprises a plurality of cross-hatching patterns corresponding to a range of distances (Cutu, Para 27; “distance map can be graphically displayed such that different distance values are indicated by different cross-hatching or other visual indicators”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in US10792034 wherein the digital proximity spectrum comprises a plurality of cross-hatching patterns corresponding to a range of distances in order to in order to give an easily recognizable indication of distance as taught by Cutu (Cutu, Para 6).
The use of the techniques of using cross-hatching to indicate distance taught by Cutu in the invention of surgical imaging device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable .

Claims 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10792034 in view of Yang et al. (US20170042622, hereafter Yang) and Atarot et al. (US20170212723, hereafter Atarot).
Regarding claim 9, claim 9 of the instant application and claim 3 of US10792034 claim the same subject matter except for the differences within claim 4 as discussed above and that claim 9 of the instant application further requires a robotic control unit in signal communication with the control circuit, wherein the surgical device is operably controlled by the robotic control unit, wherein the robotic control unit is configured to adjust an operation of the surgical device when the distance from the surgical device to the structure is reduced to less than a minimum distance.
Yang further discloses robotic control unit in signal communication with the control circuit, wherein the surgical device is operably controlled by the robotic control unit (Yang, Para 227; “guidance feedback can also be provided to, and utilized by, other persons or systems, such as autonomous or semi-autonomous surgical robotic systems for the automated guidance of such surgical robotic systems”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in US10792034 to include a robotic control unit in signal communication with the control circuit, wherein the surgical 
In an analogous surgical device field of endeavor Atarot discloses wherein a robotic control unit is configured to adjust an operation of a surgical device (Atarot, Para 208; “The set of rules generates at least one operative instruction associated with at least one apparatus such as an operating light, a robotic arm a surgical microscope (240) or any automatically controllable apparatus associatable with a surgical environment.”) when a distance from the surgical device to the structure is reduced to less than a minimum distance (Atarot, Para 250; “the collision prevention rule is configured to define a predetermined distance between the at least one surgical tool and an anatomical element within the surgical environment (e.g. tissue, organ, another surgical tool or any combination thereof); an allowed movement is a movement in which the surgical tool is in a range that is larger than the predetermined distance, and a restricted movement is a movement in which the surgical tool is in a range that is smaller than the predetermined distance”) (Atarot, Para 269; “the change of speed rule is configured to automatically vary the speed of a predetermined location on a surgical tool based on the predetermined location's distance from an object, be it a tool, an obstacle, or the object of interest. Typically, the speed is varied such that, the closer the predetermined location on the surgical tool is to the object, the more slowly the surgical tool moves.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in US10792034 wherein the (Atarot, Para 63).

Claims 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10792034 in view of Yang et al. (US20170042622, hereafter Yang) and Nie et al. (US20120123205, hereafter Nie).
Regarding claim 10, claim 10 of the instant application and claim 3 of US10792034 claim the same subject matter except for the differences within claim 4 as discussed above and that claim 10 of the instant application further requires a contrast agent configured to be inserted in the structure, wherein the contrast agent is configured to illuminate the structure, and wherein the image sensor is configured to detect visible light reflected from the illuminated structure.
In an analogous medical imaging field of endeavor Nie discloses a contrast agent configured to be inserted in the structure, wherein the contrast agent is configured to illuminate the structure (Nie, Para 85; “introducing at least one contrast agent 132 a/132 b into target tissues in an area of interest 134 of a living subject”), and wherein the image sensor is configured to detect visible light reflected from the illuminated structure (Nie, Para 88; “one or more contrast agents may be selected for desired tissue responses to allow for a multiplexed system that can simultaneously identify and display fluorescence in differing types of tissues or pathology. Thus, by selecting the appropriate contrast agent, a user could simultaneously and in real-time screen a targeted tissue for various types of cancer or other cellular pathologies”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in US10792034 to include a contrast agent configured to be in the structure, wherein the contrast agent is configured to illuminate the structure, and wherein the image sensor is configured to detect visible light reflected from the illuminated structure in order to identify specific types of pathologies for better imaging and diagnosis as taught by Nie (Nie, Para 88).

Claims 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10792034 in view of Yang et al. (US20170042622, hereafter Yang), Panescu et al. (US20170172662, hereafter Panescu), and (US20100312095, hereafter Jenkins).
Regarding claim 11, claim 11 of the instant application and claim 3 of US10792034 claim the same subject matter except for the differences within claim 1 as discussed above and that claim 11 of the instant application further requires a second surgical device, wherein the control circuit is further configured to: determine a second distance from the second surgical device to the structure from the image; and provide the second distance to the display screen.
Yang further discloses a second surgical device (Yang, Para 156; “the placement of the surgical tool and/or the surgical interventional device within the surgical field of view can be located and identified as non-clutter items and compensated for. If items of clutter exist in the surgical field of view, the system 100 can, for example, inform the user, for example through display 4”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in US10792034 to include a second surgical device in order to assist a user with placement of surgical devices during medical procedures as taught by Yang (Yang, Para 72).
In an analogous surgical device monitoring field of endeavor Jenkins discloses
determining a second distance from a second surgical device to the structure from the image (Jenkins, Para 107-111; “a displayed indicator may change to indicate the distance between the tip of the intrabody device and a target. […] More than one intrabody device can be tracked in the body during the MRI-guided procedure and the alert(s) 90 can be generated whenever any such device is in an avoid zone or other proximity alert location.”); and
providing the second distance to the display screen (Jenkins, Para 107-111; “a displayed indicator may change to indicate the distance between the tip of the intrabody device and a target. […] More than one intrabody device can be tracked in the body during the MRI-guided procedure and the alert(s) 90 can be generated whenever any such device is in an avoid zone or other proximity alert location.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in US10792034 wherein the control circuit is further configured to: determine a second distance from the second surgical device to the structure from the image; and provide the second distance to the (Jenkins, Para 110-111).

Regarding claim 12, claim 12 of the instant application and claim 3 of US10792034 claim the same subject matter except for the differences within claim 1 as discussed above and that claim 12 of the instant application further requires wherein the distance from the first surgical device to the structure is a first distance, and wherein display screen is further configured to display the image of the first surgical device and the first distance on a first proximity spectrum indicator and display an image of the second surgical device and the second distance on a second proximity spectrum indicator.
Yang further discloses wherein the distance from the first surgical device to the structure is a first distance, and wherein display screen is further configured to display the image of the first surgical device and the first distance on a first proximity spectrum indicator (Yang, Para 72; “The registered data are then provided on the display 4 in an output format including image data and additional text-based data such as […] distance measurements that indicate the proximity of a surgical tool to a target”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in US10792034 wherein the distance from the first surgical device to the structure is a first distance, and wherein display screen is further configured to display the image of the first surgical device and the first distance on a first proximity spectrum indicator in order to assist a user with (Yang, Para 72).
Jenkins further discloses displaying an image of a second surgical device and a second distance on a second proximity spectrum indicator (Jenkins, Para 107-111; “a displayed indicator may change to indicate the distance between the tip of the intrabody device and a target. […] More than one intrabody device can be tracked in the body during the MRI-guided procedure and the alert(s) 90 can be generated whenever any such device is in an avoid zone or other proximity alert location.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in US10792034 to include displaying an image of the second surgical device and the second distance on a second proximity spectrum indicator in order for a user to receive more specific alerts and react more readily as taught by Jenkins (Jenkins, Para 110-111).
Regarding claim 13, claim 13 of the instant application and claim 3 of US10792034 claim the same subject matter except for the differences within claim 4 as discussed above and that claim 13 of the instant application further requires wherein the control circuit is further configured to: display a first alert when the distance from the first surgical device to the structure is reduced to less than a first minimum distance; and display a second alert when the second distance from the second surgical device to the structure is reduced to less than a second minimum distance, and wherein the second minimum distance is different than the first minimum distance.
In an analogous 3D surgical visualization device field of endeavor Panescu discloses wherein the control circuit is further configured to: display an alert when the (Panescu, Para 125; “In an alternative embodiment (not shown), a default proximity threshold may be set in advance for all instruments, and a user may change the proximity threshold using the menu of FIG. 21, for example. In the alternative embodiment, a user can choose to elect the default threshold value rather than enter a threshold value”).
Panescu is interpreted as disclosing this limitation in the claims because Panescu discloses at least one embodiment where one instrument uses a default proximity threshold and another instrument uses a changed proximity threshold which would be analogous to having different thresholds for the two surgical tools.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in US10792034 wherein the control circuit is further configured to: display an alert when the distance from the first surgical device to the structure is reduced to less than a first minimum distance and display an alert when the second distance from the second surgical device to the structure is reduced to less than a second minimum distance, and wherein the second minimum distance is different than the first minimum distance in order to secure a patient safety and increase the efficacy of the procedure by allowing a user to account for differences in the different instruments as taught by Panescu (Panescu, Para 152).
 (Jenkins, Para 111; “guided procedure and the alert(s) 90 can be generated whenever any such device is in an avoid zone or other proximity alert location […] different sets of visual and audible alerts can be associated with each respective tracked device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in US10792034 wherein the first and second surgical devices have different alerts in order for a user to receive more specific alerts and react more readily as taught by Jenkins (Jenkins, Para 110-111).

Claims 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10792034 in view of Yang et al. (US20170042622, hereafter Yang) and Panescu et al. (US20170172662, hereafter Panescu).
Regarding claim 18, claim 18 of the instant application and claim 3 of US10792034 claim the same subject matter except for the differences within claim 17 as discussed above and that claim 18 of the instant application further requires herein the computer readable instructions, when executed, further cause the machine to: provide a signal to the display screen indicative of the distance; and issue a warning signal when the distance meets a predefined threshold distance.
Yang further discloses wherein the computer readable instructions, when executed, further cause the machine to provide a signal to the display screen indicative of the distance (Yang, Para 72; “The registered data are then provided on the display 4 in an output format including image data and additional text-based data such as […] distance measurements that indicate the proximity of a surgical tool to a target”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in US10792034 wherein the computer readable instructions, when executed, further cause the machine to provide a signal to the display screen indicative of the distance in order to assist a user with placement of a surgical device during medical procedures as taught by Yang (Yang, Para 104).
In an analogous 3D surgical visualization device field of endeavor Panescu discloses issuing a warning signal when the distance meets a predefined threshold distance (Panescu, Para 124; “In response to a determination that the proximity threshold has been crossed, module 2018 configures the computer to activate an alarm. The alarm may include a sound, a visual queue such as a blinking light, locking of instrument movement to avoid collision, or other haptic feedback.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in US10792034 wherein the computer readable instructions, when executed, further cause the machine to issue a warning signal when the distance meets a predefined threshold distance in order to prevent unnecessary damage if the endoscope risks going too close to the target area as taught by Panescu (Panescu, Para 125).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US20170042622, hereafter Yang).
Regarding claim 15, Yang discloses a surgical visualization system (Yang, Para 2; “The present disclosure relates generally to surgical guidance”) (Yang, Para 71; “Referring now to FIG. 1(a), an example image-based surgical guidance feedback system 100 is schematically illustrated”), comprising:
a processor (Yang, Para 74; “Surgical guidance controller 3 can be, for example, a processing unit and associated memory containing one or more computer programs to control the operation of the system”);
a memory communicatively coupled to the processor, wherein the memory stores instructions executable by the processor to (Yang, Para 74; “Surgical guidance controller 3 can be, for example, a processing unit and associated memory containing one or more computer programs to control the operation of the system”):
receive imaging data indicative of the structured light pattern on a surface (Yang, Para 85; “the system further comprises two cameras 12 for detecting the structured light grid pattern 13 emitted from the digital projector 15, which is incident on the subject 16. FIG. 6(a) illustrates a specific example in which a portion of an exposed spine is imaged using a structured light pattern to determine and record the three-dimensional surface profile for co-registration with pre-operative 3D image data”);
generate a three-dimensional digital representation of the surface based on the imaging data (Yang, Para 85; “the system further comprises two cameras 12 for detecting the structured light grid pattern 13 emitted from the digital projector 15, which is incident on the subject 16. FIG. 6(a) illustrates a specific example in which a portion of an exposed spine is imaged using a structured light pattern to determine and record the three-dimensional surface profile for co-registration with pre-operative 3D image data”);
intraoperatively obtain an image of an embedded structure and a surgical device from the image sensor (Yang, Para 72; “surgical guidance controller 3 registers acquired image data from the surface topology backscattered radiation image acquisition system 1 to additional […] image data from the storage device 2”) (Yang, Para 156; “the placement of the surgical tool and/or the surgical interventional device within the surgical field of view can be located and identified as non-clutter items and compensated for. If items of clutter exist in the surgical field of view, the system 100 can, for example, inform the user, for example through display 4”) (Yang, Para 87; “The image-based surgical guidance system 100 can be implemented using, for example, a backscattered radiation surface topology imaging device, at least one registration algorithm, and a software module to provide intraoperative high-speed feedback information to the clinician for planning and executing the surgical procedure.”) (Yang, Para 140; “System 100 may acquire surface topology information pre-operatively as well as intraoperatively. […] factors that can cause a shift in the vertebrae during the surgical procedure include movement of the subject or change in position of the spine relative to the position determined from the preoperative CT scan data. […] the registration and transformation methods disclosed herein support updating intraoperative image data and, optionally, a surgical plan, to compensate for the induced displacement, as shown in FIG. 6(b).”) (Yang, Para 75);
overlay the image of the structure and the surgical device with the three-dimensional digital representation of the surface on the display screen (Yang, Para 72; “surgical guidance controller 3 registers acquired image data from the surface topology backscattered radiation image acquisition system 1 to additional […] image data from the storage device 2”) (Yang, Para 156; “the placement of the surgical tool and/or the surgical interventional device within the surgical field of view can be located and identified as non-clutter items and compensated for. If items of clutter exist in the surgical field of view, the system 100 can, for example, inform the user, for example through display 4”) ”) (Yang, Para 75; “Surgical guidance controller 3 records and processes backscattered radiation from the surface topology of the rigid surgical structure of interest and, utilizing the preoperative image inputs above, operates, for example, to provide real-space spatial relationships of the surgical target to the preoperative 3D image dataset and an optional surgical plan that reflects current intraoperative geometry.”); and
determine a distance from the surgical device to the structure from the image (Yang, Para 72; “The registered data are then provided on the display 4 in an output format including image data and additional text-based data such as […] distance measurements that indicate the proximity of a surgical tool to a target”).

Regarding claim 17, Yang discloses a non-transitory computer readable medium storing computer readable instructions which, when executed, cause a machine to (Yang, Para 74; “Surgical guidance controller 3 can be, for example, a processing unit and associated memory containing one or more computer programs to control the operation of the system”):
receive imaging data indicative of the structured light pattern on a surface (Yang, Para 85; “the system further comprises two cameras 12 for detecting the structured light grid pattern 13 emitted from the digital projector 15, which is incident on the subject 16. FIG. 6(a) illustrates a specific example in which a portion of an exposed spine is imaged using a structured light pattern to determine and record the three-dimensional surface profile for co-registration with pre-operative 3D image data”);
(Yang, Para 85; “the system further comprises two cameras 12 for detecting the structured light grid pattern 13 emitted from the digital projector 15, which is incident on the subject 16. FIG. 6(a) illustrates a specific example in which a portion of an exposed spine is imaged using a structured light pattern to determine and record the three-dimensional surface profile for co-registration with pre-operative 3D image data”);
intraoperatively obtain an image of an embedded structure and a surgical device from the image sensor (Yang, Para 72; “surgical guidance controller 3 registers acquired image data from the surface topology backscattered radiation image acquisition system 1 to additional […] image data from the storage device 2”) (Yang, Para 156; “the placement of the surgical tool and/or the surgical interventional device within the surgical field of view can be located and identified as non-clutter items and compensated for. If items of clutter exist in the surgical field of view, the system 100 can, for example, inform the user, for example through display 4”) ”) (Yang, Para 87; “The image-based surgical guidance system 100 can be implemented using, for example, a backscattered radiation surface topology imaging device, at least one registration algorithm, and a software module to provide intraoperative high-speed feedback information to the clinician for planning and executing the surgical procedure.”) (Yang, Para 140; “System 100 may acquire surface topology information pre-operatively as well as intraoperatively. […] factors that can cause a shift in the vertebrae during the surgical procedure include movement of the subject or change in position of the spine relative to the position determined from the preoperative CT scan data. […] the registration and transformation methods disclosed herein support updating intraoperative image data and, optionally, a surgical plan, to compensate for the induced displacement, as shown in FIG. 6(b).”) (Yang, Para 75);
overlay the image of the structure and the surgical device with the three-dimensional digital representation of the surface on the display screen (Yang, Para 72; “surgical guidance controller 3 registers acquired image data from the surface topology backscattered radiation image acquisition system 1 to additional […] image data from the storage device 2”) (Yang, Para 156; “the placement of the surgical tool and/or the surgical interventional device within the surgical field of view can be located and identified as non-clutter items and compensated for. If items of clutter exist in the surgical field of view, the system 100 can, for example, inform the user, for example through display 4”) ”) (Yang, Para 75; “Surgical guidance controller 3 records and processes backscattered radiation from the surface topology of the rigid surgical structure of interest and, utilizing the preoperative image inputs above, operates, for example, to provide real-space spatial relationships of the surgical target to the preoperative 3D image dataset and an optional surgical plan that reflects current intraoperative geometry.”); and
determine a distance from the surgical device to the structure from the image (Yang, Para 72; “The registered data are then provided on the display 4 in an output format including image data and additional text-based data such as […] distance measurements that indicate the proximity of a surgical tool to a target”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US20170042622, hereafter Yang) and Panescu et al. (US20170172662, hereafter Panescu).
Regarding claim 1, Yang discloses a surgical visualization system (Yang, Para 2; “The present disclosure relates generally to surgical guidance”) (Yang, Para 71; “Referring now to FIG. 1(a), an example image-based surgical guidance feedback system 100 is schematically illustrated”), comprising:
a display screen (Yang, display 4) (Yang, Para 71; “System 100 includes […] a display 4”);
a first surgical device (Yang, image acquisition system 1) configured to emit a structured light pattern onto a surface (Yang, Para 71; “System 100 includes: a surface topology backscattered radiation image acquisition system 1, for example, a structured light illumination”);
an image sensor configured to intraoperatively identify a structure embedded below the surface (Yang, Para 100; “In an example implementation, intraoperative CT imaging is used to acquire the preoperative image dataset. FIG. 3(a) illustrates exemplary CT image slices of the torso […] These image datasets can be used to develop a surgical plan for implantation of the surgical interventional device (e.g. a spinal cage or pedicle screw) into a desired position in the surgical structure of interest, and also serve as a reference dataset of a subject's anatomy”) (Yang, Para 87; “The image-based surgical guidance system 100 can be implemented using, for example, a backscattered radiation surface topology imaging device, at least one registration algorithm, and a software module to provide intraoperative high-speed feedback information to the clinician for planning and executing the surgical procedure.”) (Yang, Para 140; “System 100 may acquire surface topology information pre-operatively as well as intraoperatively. […] factors that can cause a shift in the vertebrae during the surgical procedure include movement of the subject or change in position of the spine relative to the position determined from the preoperative CT scan data. […] the registration and transformation methods disclosed herein support updating intraoperative image data and, optionally, a surgical plan, to compensate for the induced displacement, as shown in FIG. 6(b).”) (Yang, Para 75); and
a control circuit (Yang, surgical guidance controller 3) in signal communication with the image sensor (Yang, Para 72; “As will be further described below, surgical guidance controller 3 registers acquired image data from the surface topology backscattered radiation image acquisition system 1 to additional, for example, pre-operative, image data from the storage device 2.”), wherein the control circuit is configured to:
receive imaging data indicative of the structured light pattern on the surface (Yang, Para 85; “the system further comprises two cameras 12 for detecting the structured light grid pattern 13 emitted from the digital projector 15, which is incident on the subject 16. FIG. 6(a) illustrates a specific example in which a portion of an exposed spine is imaged using a structured light pattern to determine and record the three-dimensional surface profile for co-registration with pre-operative 3D image data”);
generate a three-dimensional digital representation of the surface based on the imaging data (Yang, Para 85; “the system further comprises two cameras 12 for detecting the structured light grid pattern 13 emitted from the digital projector 15, which is incident on the subject 16. FIG. 6(a) illustrates a specific example in which a portion of an exposed spine is imaged using a structured light pattern to determine and record the three-dimensional surface profile for co-registration with pre-operative 3D image data”);
intraoperatively obtain an image of the structure (Yang, Para 72; “surgical guidance controller 3 registers acquired image data from the surface topology backscattered radiation image acquisition system 1 to additional […] image data from the storage device 2”) (Yang, Para 87; “The image-based surgical guidance system 100 can be implemented using, for example, a backscattered radiation surface topology imaging device, at least one registration algorithm, and a software module to provide intraoperative high-speed feedback information to the clinician for planning and executing the surgical procedure.”) (Yang, Para 75 and 140) and a second surgical device from the image sensor  (Yang, Para 156; “the placement of the surgical tool and/or the surgical interventional device within the surgical field of view can be located and identified as non-clutter items and compensated for. If items of clutter exist in the surgical field of view, the system 100 can, for example, inform the user, for example through display 4”);
overlay the image of the structure and the second surgical device with the three-dimensional digital representation of the surface on the display screen (Yang, Para 72; “surgical guidance controller 3 registers acquired image data from the surface topology backscattered radiation image acquisition system 1 to additional […] image data from the storage device 2”) (Yang, Para 156; “the placement of the surgical tool and/or the surgical interventional device within the surgical field of view can be located and identified as non-clutter items and compensated for. If items of clutter exist in the surgical field of view, the system 100 can, for example, inform the user, for example through display 4”); and
determine a distance from the second surgical device to the structure from the image (Yang, Para 72; “The registered data are then provided on the display 4 in an output format including image data and additional text-based data such as […] distance measurements that indicate the proximity of a surgical tool to a target”).
Yang does not disclose obtaining an image of the structure and the first surgical device from the image sensor, overlaying the image of the structure and the first 
In an analogous 3D surgical visualization device field of endeavor Panescu discloses obtaining an image of a structure (Panescu, Para 73; “Q3D information about a surgical scene is generated, such as numerical indicia of dimensions of surface contours of objects in a scene or distances from objects within the surgical scene, for example.”) and an endoscope (Panescu, endocopes 101A or 101B) (Panescu, Para 63; “A computer 151 of the console 150 directs movement of teleoperated endoscopic surgical instruments 101A-101C via control lines 159,”) from an image sensor (Panescu, Q3D endoscope camera 101C) (Panescu, Para 64; “an endoscopic camera 101C suitable for capture of Q3D information for images within a field of view of the camera”),
combining the image of the structure and the endoscope with a three-dimensional digital representation of a region of interest on a display screen (Panescu, Para 73; “Q3D information about a surgical scene is generated, such as numerical indicia of dimensions of surface contours of objects in a scene or distances from objects within the surgical scene, for example. […] the numerical Q3D depth information can be used to annotate a stereoscopic image of a surgical scene with distance information or surface contour information”),
and determining a distance from the endoscope to the structure (Panescu, Para 73; “As explained more fully below, the numerical Q3D depth information can be used to annotate a stereoscopic image of a surgical scene with distance information or surface contour information”) (Panescu, Para 77; “as shown in FIG. 4, the numerical Q3D distance value “d_Instr_Trgt” between instrument 400 and target 410 can be displayed within stereo viewer 312.”).
Panescu is interpreted as disclosing this limitation in the claims because distance information for all objects is determined by the Q3D endoscope, including distance information for the other endoscopes 101A and 101C.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to include obtaining an image of the structure and the first surgical device from the image sensor, overlaying the image of the structure and the first surgical device with the three-dimensional digital representation of the surface on the display screen, and determining a distance from the first surgical device to the structure from the image in order to prevent unnecessary damage by allowing for a proximity alert to be issues if the endoscope enters within a threshold of the target area as taught by Panescu (Panescu, Para 125).

Regarding claim 3, Yang as modified by Panescu above discloses all of the limitations of claim 1 as discussed above.
Yang as modified by Panescu above further discloses wherein the image comprises a three-dimensional image (Panescu, Para 99; “Image dataset provided to system 100 can include any of the following non-limiting examples: preoperative 3D image data of a surgical structure of interest, such as the spine, in a subject acquired, for example, using any one of PET, CT, MRI, or ultrasound imaging techniques”).

However, Panescu further discloses wherein an image sensor is a three-dimensional camera (Panescu, Para 64; “an endoscopic camera 101C suitable for capture of Q3D information for images within a field of view of the camera”) (Panescu, Para 12; “a system determines a Q3D model of the scene imaged by a Q3D sensor of an endoscope”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang wherein the image sensor is a three-dimensional camera in order to prevent unnecessary damage by allowing for a proximity alert to be issues in a 3D space if the endoscope enters within a threshold of the target area as taught by Panescu (Panescu, Para 125).
The use of the techniques of using a 3D camera taught by Panescu in the invention of surgical imaging device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of tracking the field of view in 3D; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 4, Yang as modified by Panescu above discloses all of the limitations of claim 3 as discussed above.
Yang as modified by Panescu above further discloses wherein the display screen comprises a digital proximity spectrum, and wherein the control circuit is further (Yang, Para 72; “The registered data are then provided on the display 4 in an output format including image data and additional text-based data such as […] distance measurements that indicate the proximity of a surgical tool to a target”).
Yang as modified by Panescu above is interpreted as disclosing this limitation in the claims because Yang is modified by Panescu such that the distance between the light emitting surgical device and the target is also tracked and displayed. Additionally, the word “spectrum” is defined as a range of objects in the Cambridge dictionary, so a display indicating a numerical range is interpreted as meeting the broadest reasonable interpretation of this limitation.

Regarding claim 6, Yang as modified by Panescu above discloses all of the limitations of claim 4 as discussed above.
Yang as modified by Panescu above further discloses wherein the digital proximity spectrum comprises a range of numerical values (Yang, Para 72; “The registered data are then provided on the display 4 in an output format including […]text-based data such as […] distance measurements that indicate the proximity of a surgical tool to a target”).

Regarding claim 8, Yang as modified by Panescu above discloses all of the limitations of claim 1 as discussed above.
(Yang, Para 107; “The use of a backscattered radiation topology system (in this example, using structured light) enables the dynamic tracking of the surface of interest, and optionally, the dynamic updating of a surgical plan”) and a position of the structure are updated on the display screen in real time (Yang, Para 102; “implementation of surgical guidance through the use of backscattered radiation topology imaging can include, for example, […]  performing intraoperative imaging, and, in combination with the preoperative image data, generating useful information to guide surgery in the form of co-registered images, and displaying or otherwise communicating this surgical guidance information to a surgeon or operator”).

Regarding claim 14, Yang as modified by Panescu above discloses all of the limitations of claim 1 as discussed above.
Yang as modified by Panescu above further discloses wherein the control circuit is configured to triangulate the distance from known positions of the surgical device and the image sensor (Yang, Para 189; “Tool tracking can be performed via several techniques, such as passive infrared reflectance triangulation or active emitting triangulation […] also track the position of the implantation device until it reaches a planned location or depth to further assist in accurate device placement”).
Yang as modified by Panescu above is interpreted as disclosing this limitation in the claims because Yang is modified by Panescu such that the distance between the light emitting surgical device and the target is also tracked and displayed.

Regarding claim 19, Yang as modified by Panescu above discloses all of the limitations of claim 1 as discussed above.
Yang as modified by Panescu above further discloses wherein the image sensor is configured to intraoperatively discover the structure embedded below the surface (Yang, Para 140; “System 100 may acquire surface topology information pre-operatively as well as intraoperatively. […] factors that can cause a shift in the vertebrae during the surgical procedure include movement of the subject or change in position of the spine relative to the position determined from the preoperative CT scan data. […] The registration and transformation methods disclosed herein support updating intraoperative image data and, optionally, a surgical plan, to compensate for the induced displacement”).
Yang is interpreted as disclosing intraoperatively discovering the structure embedded below the surface because in Yang the image sensor is discovering the structure in a new and position and because the process described in Yang is similar to the process disclosed in the instant application (Specification, Para 91-96; “Moreover, certain structures can move preoperatively (e.g. before a surgical procedure but after a preoperative scan) and/or intraoperatively. In such instances, the clinician can be unable to accurately determine the location of a critical structure intraoperatively. […] the surgical visualization system 100 can be used intraoperatively to provide real-time, or near real-time, information to the clinician regarding proximity data, dimensions, and/or distances during a surgical procedure”) 

2 is rejected under 35 U.S.C. 103 as being unpatentable over Yang and Panescu as applied to claim 1 above, and in further view of DeMaio et al. (US20170367580, hereafter DeMaio).
Regarding claim 2, Yang as modified by Panescu above discloses all of the limitations of claim 1 as discussed above.
Yang as modified by Panescu above does not clearly and explicitly disclose an emitter configured to emit spectral light in a plurality of wavelengths capable of penetrating the surface and reaching the structure, wherein the image sensor is configured to detect reflected spectral light, and wherein the control circuit is further configured to identify a position of the structure below the surface based on the reflected spectral light.
In an analogous optical imaging field of endeavor DiMaio discloses an emitter configured to emit spectral light in a plurality of wavelengths capable of penetrating the surface and reaching a structure, wherein an image sensor is configured to detect reflected spectral light (DiMaio, Para 114; “A small portion of light incident on the tissue surface scatters into the tissue. A fraction of this scattered light exits the tissue from the same surface it initially entered. Using a sensitive digital camera, this back-scattered light is collected across an area of tissue so that each pixel in the imager contains a unique PPG waveform determined by changes in intensity of the scattered light.”), and wherein a control circuit is further configured to identify a position of the structure below the surface based on the reflected spectral light (DeMaio, Para 215; “imaging tissue at particular depths can be used in evaluating particular wounds at particular depths, locating and/or identifying the presence or absence of a cancerous tumor or determining the stage of a tumor or progression of cancer, or any of the other therapeutic applications mentioned in this disclosure.”) (DeMaio, Para 106; “back-scattered light can be analyzed to obtain information regarding the position, relative blood volume, and relative blood concentration of the arterial circulation. Images generated from this information provide a method to assess pathologies involving changes to tissue blood flow and pulse rate including: tissue perfusion; cardiovascular health; wounds such as ulcers; peripheral arterial disease, and respiratory health”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang as modified by Panescu above to include an emitter configured to emit spectral light in a plurality of wavelengths capable of penetrating the surface and reaching the structure, wherein the image sensor is configured to detect reflected spectral light, and wherein the control circuit is further configured to identify a position of the structure below the surface based on the reflected spectral light in order to non-invasively image and identify the presence of different structures in a patient in order to aid in diagnosis and treatment as taught by DeMaio (DeMaio, Para 96).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yang and Panescu as applied to claim 4 above, and in further view of Scholl et al. (US20160235480, hereafter Scholl).
Regarding claim 5, Yang as modified by Panescu above discloses all of the limitations of claim 4 as discussed above.

In an analogous surgical planning and visualization field of endeavor Scholl discloses wherein a digital proximity spectrum comprises a plurality of colors (Scholl, Para 133; “According to some other implementations, the tracking volume box 250 may be color-coded to depict the relative distance to the target volume. By way of example, the tracking volume box 250 may be depicted in red if the distance to the target volume is outside of a certain distance in one or more axes (e.g., outside.+-.8 cm in all 3 axes.) and green if within or equal to .+-.8 cm in all 3 axes.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang as modified by Panescu above wherein the digital proximity spectrum comprises a plurality of colors in order to give an easily recognizable indication of distance as taught by Scholl (Scholl, Para 171).
The use of the techniques of using colors to indicate distance taught by Scholl in the invention of surgical imaging device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of indicating distance on the image; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

7 is rejected under 35 U.S.C. 103 as being unpatentable over Yang and Panescu as applied to claim 4 above, and in further view of Cutu et al. (US20180204329, hereafter Cutu).
Regarding claim 7, Yang as modified by Panescu above discloses all of the limitations of claim 4 as discussed above.
Yang as modified by Panescu above does not disclose wherein the digital proximity spectrum comprises a plurality of cross-hatching patterns corresponding to a range of distances.
In an analogous image with distance indicators field of endeavor Cutu discloses wherein a digital proximity spectrum comprises a plurality of cross-hatching patterns corresponding to a range of distances (Cutu, Para 27; “distance map can be graphically displayed such that different distance values are indicated by different cross-hatching or other visual indicators”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang as modified by Panescu above wherein the digital proximity spectrum comprises a plurality of cross-hatching patterns corresponding to a range of distances in order to in order to give an easily recognizable indication of distance as taught by Cutu (Cutu, Para 6)
The use of the techniques of using cross-hatching to indicate distance taught by Cutu in the invention of surgical imaging device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of indicating distance on the image; and similar modifications have previously .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang and Panescu as applied to claim 1 above, and in further view of Atarot et al. (US20170212723, hereafter Atarot).
Regarding claim 9, Yang as modified by Panescu above discloses all of the limitations of claim 1 as discussed above.
Yang as modified by Panescu above further discloses a robotic control unit in signal communication with the control circuit, wherein the surgical device is operably controlled by the robotic control unit (Yang, Para 227; “guidance feedback can also be provided to, and utilized by, other persons or systems, such as autonomous or semi-autonomous surgical robotic systems for the automated guidance of such surgical robotic systems”).
Yang as modified by Panescu above does not disclose wherein the robotic control unit is configured to adjust an operation of the surgical device when the distance from the surgical device to the structure is reduced to less than a minimum distance.
In an analogous surgical device field of endeavor Atarot discloses wherein a robotic control unit is configured to adjust an operation of a surgical device (Atarot, Para 208; “The set of rules generates at least one operative instruction associated with at least one apparatus such as an operating light, a robotic arm a surgical microscope (240) or any automatically controllable apparatus associatable with a surgical environment.”) when a distance from the surgical device (Atarot, Para 250; “the collision prevention rule is configured to define a predetermined distance between the at least one surgical tool and an anatomical element within the surgical environment (e.g. tissue, organ, another surgical tool or any combination thereof); an allowed movement is a movement in which the surgical tool is in a range that is larger than the predetermined distance, and a restricted movement is a movement in which the surgical tool is in a range that is smaller than the predetermined distance”) (Atarot, Para 269; “the change of speed rule is configured to automatically vary the speed of a predetermined location on a surgical tool based on the predetermined location's distance from an object, be it a tool, an obstacle, or the object of interest. Typically, the speed is varied such that, the closer the predetermined location on the surgical tool is to the object, the more slowly the surgical tool moves.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang as modified by Panescu above wherein the robotic control unit is configured to adjust an operation of the surgical device when the distance from the surgical device to the structure is reduced to less than a minimum distance as a safety measure in order to prevent collision as taught be Atarot (Atarot, Para 63).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang and Panescu as applied to claim 1 above, and in further view of Nie et al. (US20120123205, hereafter Nie).
Regarding claim 10, Yang as modified by Panescu above discloses all of the limitations of claim 1 as discussed above.
Yang as modified by Panescu above does not disclose a contrast agent configured to be in the structure, wherein the contrast agent is configured to illuminate the structure, and wherein the image sensor is configured to detect visible light reflected from the illuminated structure.
In an analogous medical imaging field of endeavor Nie discloses a contrast agent configured to be in the structure, wherein the contrast agent is configured to illuminate the structure (Nie, Para 85; “introducing at least one contrast agent 132 a/132 b into target tissues in an area of interest 134 of a living subject”), and wherein the image sensor is configured to detect visible light reflected from the illuminated structure (Nie, Para 88; “one or more contrast agents may be selected for desired tissue responses to allow for a multiplexed system that can simultaneously identify and display fluorescence in differing types of tissues or pathology. Thus, by selecting the appropriate contrast agent, a user could simultaneously and in real-time screen a targeted tissue for various types of cancer or other cellular pathologies”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang as modified by Panescu above to include a contrast agent configured to be in the structure, wherein the contrast agent is configured to illuminate the structure, and wherein the image sensor is configured to detect visible light reflected from the illuminated structure in order to identify specific types of pathologies for better imaging and diagnosis as taught by Nie (Nie, Para 88).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Panescu as applied to claim 1 above, and in further view of Jenkins et al. (US20100312095, hereafter Jenkins).
Regarding claim 11, Yang as modified by Panescu above discloses all of the limitations of claim 1 as discussed above.
Yang as modified by Panescu above further discloses wherein the surgical device is a first surgical device, and wherein the surgical visualization system further comprises a second surgical device (Yang, Para 172; “Similarly, the placement of surgical tools and implants within the field of view can be located and identified as non-clutter items and compensated for.”).
Yang does not clearly and explicitly disclose wherein the control circuit is further configured to: determine a second distance from the second surgical device to the structure from the image; and provide the second distance to the display screen.
In an analogous surgical device monitoring field of endeavor Jenkins discloses
determining a second distance from a second surgical device to the structure from the image (Jenkins, Para 107-111; “a displayed indicator may change to indicate the distance between the tip of the intrabody device and a target. […] More than one intrabody device can be tracked in the body during the MRI-guided procedure and the alert(s) 90 can be generated whenever any such device is in an avoid zone or other proximity alert location.”); and
providing the second distance to the display screen (Jenkins, Para 107-111; “a displayed indicator may change to indicate the distance between the tip of the intrabody device and a target. […] More than one intrabody device can be tracked in the body during the MRI-guided procedure and the alert(s) 90 can be generated whenever any such device is in an avoid zone or other proximity alert location.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang as modified by Panescu above wherein the control circuit is further configured to: determine a second distance from the second surgical device to the structure from the image; and provide the second distance to the display screen in order for a user to receive more specific alerts and react more readily as taught by Jenkins (Jenkins, Para 110-111).

Regarding claim 12, Yang as modified by Panescu and Jenkins above discloses all of the limitations of claim 11 as discussed above.
Yang as modified by Panescu and Jenkins above further discloses wherein the distance from the first surgical device to the structure is a first distance, and wherein display screen is further configured to display the image of the first surgical device and the first distance on a first proximity spectrum indicator (Yang, Para 72; “The registered data are then provided on the display 4 in an output format including image data and additional text-based data such as […] distance measurements that indicate the proximity of a surgical tool to a target”).
Yang does not disclose displaying an image of the second surgical device and the second distance on a second proximity spectrum indicator.
However, Jenkins further discloses displaying an image of a second surgical device and a second distance on a second proximity spectrum indicator (Jenkins, Para 107-111; “a displayed indicator may change to indicate the distance between the tip of the intrabody device and a target. […] More than one intrabody device can be tracked in the body during the MRI-guided procedure and the alert(s) 90 can be generated whenever any such device is in an avoid zone or other proximity alert location.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang as modified by Panescu and Jenkins above to include displaying an image of the second surgical device and the second distance on a second proximity spectrum indicator in order for a user to receive more specific alerts and react more readily as taught by Jenkins (Jenkins, Para 110-111).

Regarding claim 13, Yang as modified by Panescu and Jenkins above discloses all of the limitations of claim 11 as discussed above.
Yang does not disclose wherein the control circuit is further configured to: display a first alert when the distance from the first surgical device to the structure is reduced to less than a first minimum distance; and display a second alert when the second distance from the second surgical device to the structure is reduced to less than a second minimum distance, and wherein the second minimum distance is different than the first minimum distance.
However Panescu further discloses wherein the control circuit is further configured to: display an alert when the distance from a first surgical device to the structure is reduced to less than a first minimum distance and display an alert when the second distance from a second surgical device to the structure is reduced to less than a (Panescu, Para 125; “In an alternative embodiment (not shown), a default proximity threshold may be set in advance for all instruments, and a user may change the proximity threshold using the menu of FIG. 21, for example. In the alternative embodiment, a user can choose to elect the default threshold value rather than enter a threshold value”).
Panescu is interpreted as disclosing this limitation in the claims because Panescu discloses at least one embodiment where one instrument uses a default proximity threshold and another instrument uses a changed proximity threshold which would be analogous to having different thresholds for the two surgical tools in Yang as modified by Panescu.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang as modified by Panescu and Jenkins above wherein the control circuit is further configured to: display an alert when the distance from the first surgical device to the structure is reduced to less than a first minimum distance and display an alert when the second distance from the second surgical device to the structure is reduced to less than a second minimum distance, and wherein the second minimum distance is different than the first minimum distance in order to secure a patient safety and increase the efficacy of the procedure by allowing a user to account for differences in the different instruments as taught by Panescu (Panescu, Para 152).
Yang does not disclose wherein the first and second surgical devices have different alerts.
 (Jenkins, Para 111; “guided procedure and the alert(s) 90 can be generated whenever any such device is in an avoid zone or other proximity alert location […] different sets of visual and audible alerts can be associated with each respective tracked device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang as modified by Panescu above wherein the first and second surgical devices have different alerts in order for a user to receive more specific alerts and react more readily as taught by Jenkins (Jenkins, Para 110-111).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 15 above, and in further view of DeMaio et al. (US20170367580, hereafter DeMaio).
Regarding claim 16, Yang discloses all of the limitations of claim 15 as discussed above.
Yang does not clearly and explicitly disclose wherein a position of the embedded structure is identified with reflected spectral light capable of penetrating the surface and reaching the embedded structure.
In an analogous optical imaging field of endeavor DiMaio discloses wherein a position of an embedded structure is identified with reflected spectral light capable of penetrating a surface and reaching the embedded structure (DiMaio, Para 114; “A small portion of light incident on the tissue surface scatters into the tissue. A fraction of this scattered light exits the tissue from the same surface it initially entered. Using a sensitive digital camera, this back-scattered light is collected across an area of tissue so that each pixel in the imager contains a unique PPG waveform determined by changes in intensity of the scattered light.”) (DeMaio, Para 215; “imaging tissue at particular depths can be used in evaluating particular wounds at particular depths, locating and/or identifying the presence or absence of a cancerous tumor or determining the stage of a tumor or progression of cancer, or any of the other therapeutic applications mentioned in this disclosure. Certain polarization techniques known in the art may be used to selectively image tissue at certain depths based on optical properties and/or mean free path lengths”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang wherein a position of the embedded structure is identified with reflected spectral light capable of penetrating the surface and reaching the embedded structure in order to non-invasively image and identify the presence of different structures in a patient in order to aid in diagnosis and treatment as taught by DeMaio (DeMaio, Para 96).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 17 above, and in further view of Panescu et al. (US20170172662, hereafter Panescu).
Regarding claim 18, Yang discloses all of the limitations of claim 15 as discussed above.
(Yang, Para 72; “The registered data are then provided on the display 4 in an output format including image data and additional text-based data such as […] distance measurements that indicate the proximity of a surgical tool to a target”).
Yang does not clearly and explicitly disclose wherein the computer readable instructions, when executed, further cause the machine to issue a warning signal when the distance meets a predefined threshold distance.
In an analogous 3D surgical visualization device field of endeavor Panescu discloses issuing a warning signal when the distance meets a predefined threshold distance (Panescu, Para 124; “In response to a determination that the proximity threshold has been crossed, module 2018 configures the computer to activate an alarm. The alarm may include a sound, a visual queue such as a blinking light, locking of instrument movement to avoid collision, or other haptic feedback.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang wherein the computer readable instructions, when executed, further cause the machine to issue a warning signal when the distance meets a predefined threshold distance in order to prevent unnecessary damage if the endoscope risks going too close to the target area as taught by Panescu (Panescu, Para 125).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916.  The examiner can normally be reached on Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793